Citation Nr: 0816295	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from June 1974 to November 
1988.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In November 2006, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the claim is warranted even though 
such action will, regrettably, further delay an appellate 
decision on the claim.

Pursuant to the Board's November 2006 Remand, the AMC mailed 
the appellant a VCAA [Veterans Claims Assistance Act of 2000] 
letter to her last known address of record ([redacted], 
[redacted], [redacted]) in November 2006.  In 
accordance with the remand directives, the notice provided 
therein included notice that she should complete and return 
an enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care provider that 
treated the veteran from January 2002 to April 2002.  Also, 
the letter apprised the appellant of the information and 
evidence needed to establish an effective date if an award of 
death benefits was granted.  The claims file shows that the 
November 2006 VCAA letter was returned to the VA by the U.S. 
Postal Service.  Follow-up notations in the claims file show 
that the AMC verified that the [redacted] address was the 
appellant's last known address.  

Another VCAA letter was mailed to the appellant in October 
2007, but at a different address ([redacted], [redacted], 
[redacted] [redacted]).  The October 2007 letter did not contain 
notice of the additional information VA needed from her or 
notice of the effective date element of her claim as noted in 
the November 2006 letter.  There is no indication in the 
record that the appellant ever received the November 2006 
letter, and the October 2007 letter does not contain notice 
that complies with the remand directives.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal 
must be remanded for another VCAA letter to be mailed to the 
appellant to correct the deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Also, ask the appellant to identify all 
VA and non-VA providers who treated the 
veteran from January 2002 to April 2002.  
Then obtain copies of any identified 
medical records that are not already in 
the claims folder.

2.  If, and only if, any additional (and 
nonduplicative) pertinent medical records 
are obtained as the result of the above 
development, arrange to return the claims 
file to Dr. B.M., who provided a VA 
medical opinion in November 2007 
pertaining to whether the veteran's death 
was etiologically related to service.  
Dr. B.M. should review the additional 
medical evidence and determine whether a 
change in his previously provided opinion 
is warranted.  

If Dr. B.M. is no longer available, then 
make arrangements for the claims file to 
be reviewed by another gastroenterologist 
for a medical opinion on the issue of 
service connection for the cause of the 
veteran's death.  Based on a review of 
historical records and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater 
possibility) that the veteran's rectal 
cancer with liver and bone metastases was 
etiologically related to his periods of 
service, to include any Agent Orange 
exposure or mild gingivitis noted at 
discharge.  The examiner should also 
opine whether any duodenal ulcer 
(diagnosed within a year of service 
separation) may have caused or 
contributed to his rectal cancer, and/or 
to his death.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.

3.  Re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



